COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  YSLETA INDEPENDENT SCHOOL                         §          No. 08-18-00115-CV
  DISTRICT,
                                                    §             Appeal from the
                        Appellant,
                                                    §           243rd District Court
  v.
                                                    §        of El Paso County, Texas
  ALFONSO GUZMAN,
                                                    §          (TC# 2017DCV1412)
                          Appellee.
                                              §
                                            ORDER

       The Court GRANTS the Appellant’s Motion to Re-establish the Appellate Timetable.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Clerk’s Record (1 volume) received on July 16, 2018 and the Reporter’s Record

(8 volumes + 4 exhibit volumes) received on August 7, 2018 have this day been filed. Appellant’s

brief is due 30 days from the date of this order.

       IT IS SO ORDERED this 8th day of August, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.